Hemagen Diagnostics, Inc. 9033 Red Branch Road Columbia, MD21045 Fax:(410) 797-7812 Via EDGAR March 30, 2012 Mr. Jeffrey P. Riedler Mr. Daniel Greenspan, Special Counsel Ms. Laura Crotty Securities and Exchange Commission Division of Corporation Finance Mail Stop 3720 treet, N.E. Washington, D.C. 20549 Re:Hemagen Diagnostics, Inc. Registration Statement on Form S-3 Filed December 23, 2010 File No. 333-171380 Ladies and Gentlemen: We have received and reviewed your letter dated January 4, 2012 related to the above-referenced filing of Hemagen Diagnostics, Inc. (“Hemagen” or the “Company”).In accordance with your request, we have responded to each of the comments included in your letter.Our responses to each of the items noted in your letter are detailed below and are keyed to the numerical order of your comments.This letter has been filed with the Commission as correspondence through EDGAR. General 1. With a view towards disclosure in the prospectus, please provide the dollar value of the net proceeds that the company received from the sale to the selling shareholders of the original 8% Senior Subordinated Secured Convertible Notes due 2009. Response: In September 2004 the Company conducted an exchange offer in which it exchanged 5,100,000 shares of Common Stock and$4,050,000 in principal amount of8% Senior Subordinated Convertible Notes due 2009 for its then outstanding 8% Senior Subordinated Secured Convertible Notes due 2005, the aggregate principal amount of which was then $6,090,000. We will include this disclosure in the prospectus. 2. Please revise your disclosure to include a description of the original transaction in which the 8% Senior Subordinated Secured Convertible Notes due 2009 were sold to the selling shareholders. The description should include a summary of the rights and obligations of each party as well as a description of the material terms of any governing agreements.Also, please file copies of all agreements between the issuer and the selling shareholders relating to this transaction. Response: All instruments and agreements related to the transactions described below have been filed as exhibits to certain of our filings. We propose the following disclosure: “We issued a total of $6,315,000 in units during April and May, 2000.These units consisted of $6,315,000 principal amount of 8% Senior Subordinated Secured Convertible Notes due 2005,1,184,072 shares of our common stock and 2,526,000 warrants to purchase 2,526,000 shares of our common stock. The warrants were exercisable at $2.75 per share until April 30, 2002 and the notes were convertible at a $2.50 per share price. We issued the units in a private placement. Beginning in September 2004 the Company conducted an exchange offer in which it exchanged 5,100,000 shares of Common Stock and $4,050,000 in principal amount of8% Senior Subordinated Convertible Notes due 2009 for its then outstanding 8% Senior Subordinated Secured Convertible Notes due 2005, the aggregate principal amount of which was then $6,090,000. These new notes were convertible at a $0.75 per share price. March 30, 2012 Page2of4 In September 2009 we exchanged $4,049,858.01 principal amount of 8% Senior Subordinated Secured Convertible Notes due 2014 (the “2014 Notes”)for the Notes due 2009. The 2014 Notes mature on September 30, 2014, with no principal payments required until maturity. The 2014 Notes provide for quarterly interest payments at the annual rate of 8%. Commencing after September 30, 2009, the 2014 Notes are convertible into Common Stock at a conversion price of $0.35 per share. We may require that holders convert the 2014 Notes into Common Stock at any time after the Common Stock has traded at or above $0.70 for fifteen consecutive trading days.In addition, we may prepay the 2014 Notes at any time at the principal amount plus accrued and unpaid interest. In the event of a split, subdivision or combination or similar transaction in our Common Stock, or the issuance of a dividend consisting of our Common Stock, the conversion price will be proportionally increased or decreased, as the case may be.Additionally, in the event of any reclassification, consolidation, merger or sale of substantially all our assets or similar transaction, the holder of a 2014 Note will be entitled to receive, upon conversion, the kind and number of shares of stock and other securities and property receivable upon such transaction as if the holder were the owner of the Common Stock issuable under the 2014 Note immediately prior to any such event at the conversion price in effect on the date of the closing of such transaction. The 2014 Notes are secured by a first lien on all real, tangible and intangible property.This security interest is subordinated to: (i) a credit facility that is equal to or less than Three Million Dollars ($3,000,000), (ii) any secured financing that is greater than Two Million Dollars ($2,000,000), provided that (A) we provide the holder twenty (20) business days’ written notice of such secured financing, and (B) all of the funds raised in connection with such secured financing are used to reduce, on a pro rata basis, the principal amount and accrued and unpaid interest owed on the 2014 Notes, (iii) real estate financing that we may incur for the purchase of a corporate facility provided that the annual mortgage payments are less than the rent expense that we pay in the year of such purchase for leased facilities, and (iv) secured financing not to exceed Four Million Dollars ($4,000,000) at any one time for the purpose of financing an acquisition by us of the business of another person.” 3. We note your response to our prior comment 7 and we reissue the comment. Please provide us, with a view toward disclosure in the prospectus, with tabular disclosure of all prior securities transactions between the issuer (or any of its predecessors) and the selling shareholders, any affiliates of the selling shareholders, or any person with whom any selling shareholder has a contractual relationship regarding the transaction (or any predecessors of those persons), with the table including the following information disclosed separately for each transaction: · the date of the transaction; · the number of shares of the class of securities subject to the transaction that were outstanding prior to the transaction; · the number of shares of the class of securities subject to the transaction that were outstanding prior to the transaction and held by persons other than the selling shareholders, affiliates of the company, or affiliates of the selling shareholders; · the number of shares of the class of securities subject to the transaction that were issued or issuable in connection with the transaction; · the percentage of total issued and outstanding securities that were issued or issuable in the transaction (assuming full issuance), with the percentage calculated by taking the number of shares issued and outstanding prior to the applicable transaction and held by persons other than the selling shareholders, affiliates of the company, or affiliates of the selling shareholders, and dividing that number by the number of shares issued or issuable in connection with the applicable transaction; · the market price per share of the class of securities subject to the transaction immediately prior to the transaction (reverse split adjusted, if necessary); and · the current market price per share of the class of securities subject to the transaction (reverse split adjusted, if necessary). March 30, 2012 Page3of4 Response: Please see Exhibit A for the tabular disclosure requested. 4. We note your response to our prior comment 8 and we reissue the comment. Please provide us, with a view toward disclosure in the prospectus, with tabular disclosure comparing: · the number of shares outstanding prior to the convertible notes transaction that are held by persons other than the selling shareholders, affiliates of the company, and affiliates of the selling shareholders; · the number of shares registered for resale by the selling shareholders or affiliates of the selling shareholders in prior registration statements; · the number of shares registered for resale by the selling shareholders or affiliates of the selling shareholders that continue to be held by the selling shareholders or affiliates of the selling shareholders; · the number of shares that have been sold in registered resale transactions by the William P. Hales selling shareholders or affiliates of the selling shareholders; and · the number of shares registered for resale on behalf of the selling shareholders or affiliates of the selling shareholders in the current transaction. In this analysis, the calculation of the number of outstanding shares should not include any securities underlying any outstanding convertible securities, options, or warrants. Response: Please see Exhibit B for the tabular disclosure requested. 5. We note your response to our prior comment 9. Please confirm that you intended to state that the company has the intention and a reasonable basis to believe that it “will” have the financial ability to make all payments on the overlying securities, rather than stating that it “will not,” as confirmed by your counsel in a phone call with the staff on December 21, 2011. Response: We confirm that we intended to state that the company has the intention and a reasonable basis to believe that it “will” have the financial ability to make all payments on the overlying securities, rather than stating that it “will not,” as confirmed by our counsel in a phone call with the staff on December 21, 2011. March 30, 2012 Page4of4 We trust that the foregoing sufficiently addresses your comments.Hemagen appreciates any opportunity to discuss any comments or questions you may have in advance of any written response the staff may intend to provide in connection with the above. If there is a need for additional information or clarification, please contact me at (443) 367-5500. Sincerely, HEMAGEN DIAGNOSTICS, INC. By: /s/Catherine M. Davidson Catherine M. Davidson Controller, Principal Financial and Accounting Officer cc:F. Mark Reuter, Esq. Exhibit A-1 Name of Selling Shareholder or Affiliate who engaged in the transactions with the issuer Date of the Transaction Number of shares of the class of the transaction that were outstanding prior to the transaction Number of shares of the class of the transaction that were outstanding prior to the transaction and held by persons other than the selling shareholders, affiliates of the company, or the affiliates of the selling shareholders Number of shares of the class of securities subject to the transaction that were issued or issuable in connectin with the transaction Percentage of total issued and outstanding securities that were issued or issuable in the transaction (assuming full issuance) with the percentage calculated by taking the number of shares issued and outstanding prior to the applicable transaction and held by persons other than the selling shareholders, affiliates of the company, or affiliates of the selling shareholders, and dividing that number by the number of shares issed in connection with the applicable transaction. Market price per share of the class of stock of securities subject to the transaction immediately prior to the transaction (reverse split adjusted, if necessary) Current market price per share of the class of securities subject to the transaction (reverse split adjusted, if necessary) William Hales 12/23/2004 72 % $ $ Taegen Corp. 12/23/2004 72 % $ $ Tenth Level Corp. 12/23/2004 72 % $ $ Stifel Nicolaus & Co. F/B/O Paul Drueke & Mary Jo Drueke 12/23/2004 72 % $ $ Richard H. hein Trust Dtd. 6/12/95 12/23/2004 72 % $ $ Stifel Nocolaus & Co. F/B/O Gary R Kasier, TTEE Gary R Kasier Rev. Trust Dtd 11/19/97 12/23/2004 72 % $ $ KDP Enterprises 12/23/2004 72 % $ $ Joseph Kendelski 12/23/2004 72 % $ $ Maria Molinsky 12/23/2004 72 % $ $ Joan L Morgen 12/23/2004 72 % $ $ Stifel Nicolaus & Co. F/B/O NorDruk Partners Inv. Co Limited Patners 12/23/2004 72 % $ $ Cheryl Pearl 12/23/2004 72 % $ $ Trade Sources International 12/23/2004 72 % $ $ Stifel Nicolaus & Co. F/B/O Peter D. Wierenga 12/23/2004 72 % $ $ Allan Zavaro 12/23/2004 72 % $ $ Allison Marie Corp. 12/23/2004 72 % $ $ The Aysseh Family LLC 12/23/2004 72 % $ $ Robert Chamow 12/23/2004 72 % $ $ The Daniel Conners Trust 12/23/2004 72 % $ $ Arthur E. Engel Trust Dtd. 5/5/88 12/23/2004 72 % $ $ John A. Ericsson 12/23/2004 72 % $ $ Ran Furman 12/23/2004 72 % $ $ Dennis Galgano 12/23/2004 72 % $ $ Charles Goodin 12/23/2004 72 % $ $ Irwin Gruverman 12/23/2004 72 % $ $ Eric Hackel 12/23/2004 72 % $ $ Thomas E. Hales 12/23/2004 72 % $ $ Robert B. Hasoloecher 12/23/2004 72 % $ $ Carol J. Hochman, Trustee for Richard Hochman Defined Benefit Plan 12/23/2004 72 % $ $ Richard H. Hochman 12/23/2004 72 % $ $ Charles Schwab & Co., Inc. FBO: Richard H. Hochman SEP IRA DTD 3/31/98 UTA Charless Schwab & Co., Inc. 12/23/2004 72 % $ $ A.F. Lehmkuhl 12/23/2004 72 % $ $ Ralph Mandarino 12/23/2004 72 % $ $ Gilad Ottensoser 12/23/2004 72 % $ $ Brook Manor Holdings Corp Att.L.Shaw 12/23/2004 72 % $ $ Wayne Saker 12/23/2004 72 % $ $ The Seiler Family Trust Dated 6/27/95 Robert J. Selier Trustee 12/23/2004 72 % $ $ Ari Soshtain 12/23/2004 72 % $ $ Mildred Toder and Bonnie Toder, JTWROS 12/23/2004 72 % $ $ Jacqueline Waterman 12/23/2004 72 % $ $ Max M. Rothschild 12/23/2004 72 % $ $ Jack Polak 12/23/2004 72 % $ $ Stacy Halpern 12/23/2004 72 % $ $ Jonathan Rothschild c/o Arterio, Inc. 12/23/2004 72 % $ $ Aron Rosenberg 12/23/2004 72 % $ $ Francois & Kathy Levy 12/23/2004 72 % $ $ James Wiley & Judith Wiley 12/23/2004 72 % $ $ BNC Bach International, Ltd c/o Ultra Finance Grossmuenster Platz 6 Note Sold to William Hales on 02/10/09 12/23/2004 72 % $ $ Michael R. Ricci 12/23/2004 72 % $ $ Tamir Koch 12/23/2004 72 % $ $ Wexford Clearing C/F Craig Petrassi IRA Dated 08/21/02 Jesup & Lamont 12/23/2004 72 % $ $ Exhibit A-2 Name of Selling Shareholder or Affiliate who engaged in the transactions with the issuer Date of the Transaction Note Principal Amount Number of shares of the class of the transaction that were outstanding prior to the transaction Number of shares of the class of the transaction that were outstanding prior to the transaction and held by persons other than the selling shareholders, affiliates of the company, or the affiliates of the selling shareholders Number of shares of the class of securities subject to the transaction that were issued or issuable in connectin with the transaction Percentage of total issued and outstanding securities that were issued or issuable in the transaction (assuming full issuance) with the percentage calculated by taking the number of shares issued and outstanding prior to the applicable transaction and held by persons other than the selling shareholders, affiliates of the company, or affiliates of the selling shareholders, and dividing that number by the number of shares issed in connection with the applicable transaction. Market price per share of the class of stock of securities subject to the transaction immediately prior to the transaction (reverse split adjusted, if necessary) Current market price per share of the class of securities subject to the transaction (reverse split adjusted, if necessary) William Hales 9/30/2009 % $ $ Delaware Charter Guaranty & Trust c/f William P. Hales-IRA 9/30/2009 % $ $ Judith A. Wiley 9/30/2009 % $ $ Charles Goodin 9/30/2009 % $ $ Maria Molinsky 9/30/2009 % $ $ Robert B. Hasoloecher 9/30/2009 % $ $ The Aysseh Family LLC 9/30/2009 % $ $ Max M. Rothschild 9/30/2009 % $ $ Taegen Corp. 9/30/2009 % $ $ Allison Marie Corp. 9/30/2009 % $ $ Thomas E. Hales 9/30/2009 % $ $ Brook Manor Holdings Corp Att.L.Shaw 9/30/2009 % $ $ Tenth Level Corp. 9/30/2009 % $ $ Ran Furman 9/30/2009 % $ $ Irwin Gruverman 9/30/2009 % $ $ Stacy Halpern 9/30/2009 % $ $ Jonathan Rothschild c/o Arterio, Inc. 9/30/2009 % $ $ Ralph Mandarino 9/30/2009 % $ $ Allan Zavarro 9/30/2009 % $ $ Robert Chamow 9/30/2009 % $ $ Carol J. Hochman, Trustee for Richard Hochman Defined Benefit Plan 9/30/2009 % $ $ Richard H. Hochman 9/30/2009 % $ $ Dennis M. Galgano 9/30/2009 % $ $ Mildred Toder and Bonnie Toder, JTWROS 9/30/2009 % $ $ Irving Hackel 9/30/2009 % $ $ Eric Hackel 9/30/2009 % $ $ Richard H. Hockman Traditional IRA 9/30/2009 % $ $ Joan L Morgen (Sold to Allison Marie Corp 11-11-11) 9/30/2009 % $ $ Richard H. Hein Trust Dtd. 6/12/95 9/30/2009 % $ $ Alfred F. Lehmkuhl Trustee Under The Alfred F. Lehmkuhl Delcaration of Trust Dated September 29, 1982 as Modified 9/30/2009 % $ $ Stanley L. Glaser C/O Merrill Lynch - Mark Worden 9/30/2009 % $ $ Ari Soshtain 9/30/2009 % $ $ Gilad Ottensoser 9/30/2009 % $ $ Jack Polak 9/30/2009 % $ $ Wayne Saker 9/30/2009 % $ $ Stifel Nicolaus & Co. F/B/O Peter D. Wierenga 9/30/2009 % $ $ John A. Erickson 9/30/2009 % $ $ John E. Erickson 9/30/2009 % $ $ Myia Fraser 9/30/2009 % $ $ Stifel Nicolaus & Co. F/B/O Paul Drueke & Mary Jo Drueke 9/30/2009 % $ $ Joseph Kendelski 9/30/2009 % $ $ Celeste Hackel 9/30/2009 % $ $ Cheryl Pearl 9/30/2009 % $ $ Arthur E. Engel Trust Dtd. 5/5/88 9/30/2009 % $ $ Jacqueline Waterman 9/30/2009 % $ $ Allison Marie Corp. Purchased from Joan Morgan 11-11-11 9/30/2009 - - % $ $ Exhibit B Number of share outstanding prior to the convertible notes transaction that are held by persons other than the selling shareholders, affiliates of the company, and affiliates of the shareholders Number of shares registered for resale by the selling shareholders or affiliates of the selling shareholders in prior registration statements Number of shares registered by the selling shareholders or affiliates of the selling shareholders that continue to be held by the affiliates of the selling shareholders Number of shares that have been sold in registered resale transactions by the William P. Hales selling shareholders or affiliates of the company Number of shares registered for resale on behalf of the selling shareholders or affiliates of the selling shareholders in the current transaction -
